PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_JUD_01_PO_02_EN.txt. 36

SEPARATE OPINION OF Mr. CHENG TIEN-HSI.

I agree with the conclusion of the judgment to the effect
that the Application of the Italian Government cannot be
entertained, but regret that I am unable to agree with some
of the reasons given in the judgment, which appear to me to
be of sufficient importance and make me feel that I should set
out briefly my own opinion.

In my opinion, the objection of the French Government
based on the question of compulsory jurisdiction is valid only
in so far as it relates to the part of the claim stated in submission
(0) of the Application but invalid in so far as it relates to the
part of .the claim stated in submission (4); while as regards
the latter submission, the objection based on want of diplomatic
negotiation should be upheld.

So far as the decision of the Mines Department is concerned,
it is right in holding that the dispute has arisen in regard to a
fact anterior to the crucial date, because the decision was given
in 1925. If it was wrongful, it was a wrong done in 1925. If
it subsists, it subsists simply as an injury unredressed ; but it
does no new mischief, infringes no new right, and therefore
gives rise to no new fact or situation. Considered as a wrong,
it is not an existing fact, but entirely a thing of the past. The
same applies to the alleged denial of justice, because it merely
relates to an old dispute, that is, the decision of 1925. To be
otherwise would result in the possibility of reviving any old
dispute, merely by demanding a remedy of some sort with the
confident expectation that it should be refused. But the same :
cannot apply to the question of the monopoly. For the mono-
poly, though instituted by the dahir of 1920, is still existing
to-day. It is an existing fact or situation. If it is wrongful,
it is wrongful not merely in its creation but in its continuance
to the prejudice of those whose treaty rights are alleged to
have been infringed, and this prejudice does not merely conti-
nue from an old existence but assumes a new existence every
day, so long as the dahir that first created it remains in force.
The case of the monopoly is not at all the same as the case
where an injured party has not obtained satisfaction for an
alleged injury, which would be a case like the decision of 1925;
nor is it merely the consequences of an illicit act, which would
mean that the wrong was completed once for all at a given
moment, nor is it quite the same thing as the case of a conti-
nued unlawful occupation of another’s property, because in

30
A./B. 74 (PHOSPHATES IN MOROCCO),—OP, CHENG 37

that case the violation of the owner’s right took place at a
definite date and the continued unlawful occupation is merely
. the prolonged violation of the same right of the same person,
whereas the monopoly is capable of new infringements as long
as it is in force. In other words, the interpretation thus placed
on the words ‘situations or facts subsequent to this ratifica-
tion” is not based on any conception of criminal law, but
arrived at purely from the plain meaning of the said words
themselves and from the special nature of the subject involved.
It must be remembered that the material words of the French
declaration are ‘‘situations or facts subsequent to this ratifica-
tion”, which does not mean quite the same thing as ‘situations
or facts created after the ratification”. Consequently a situa-
tion or fact existing after the crucial date is no less a situation
‘or fact subsequent, although it may have existed also before
that date. In order to hold that a certain situation or fact is
not covered by the French declaration, it is therefore neces-
sary to show that the situation or fact is anterior to the cru-
cial date and not enough to say that it is a legal position
resulting from the legislation of 1920 or that it cannot be
considered separately from the legislation of which it is the
result ; for the essence of the dispute is a complaint against
what the Applicant has repeatedly maintained to be the ‘“conti-
nuing and permanent” state of things at variance with foreign
rights, rather than the mere fact of its creation, and, if this
were ignored, one might just as well take the dispute out of
the French declaration on the ground that, in the last analy-
sis, the dispute has arisen in regard to something which cannot
be considered separately from the Act of Algeciras of 1906,
which is even older in date than the dahir of 1920. For these
reasons, I am of the opinion that the monopoly is not a situa-
tion or fact anterior to the crucial date and, in consequence,
whatever may be the merits of the claim, the dispute concern-
ing it is not outside the jurisdiction of the Court.

As to the other objection, my reasons are shortly as follows :

31
A./B. 74 (PHOSPHATES IN MOROCCO).—-OP. CHENG 38

The Italian Government maintains that, although the word
“‘monopolization’”’ may not have been used in the course of the
diplomatic negotiations before the institution of proceedings,
what constitutes the elements of monopolization has been the
subject of many representations made by interested parties, e.g.,
by MM. de Gennaro Musti and della Luccia; by the Italian
Embassy, e.g., the aide-mémotve of June 14th, 1935; and by
M. Montagna, Agent of the Italian Government. But while
some of these representations, such as those made by MM. de
Gennaro Musti and della Luccia, could hardly be considered as
diplomatic negotiations, as they were not between States, all of
them really concerned the Tassara claim; and if the question
of monopolization was touched, it was touched only in reference
to that claim. Even in the conversations which M. Montagna
had with M. de Saint-Quentin—conversations the diplomatic
character of which is disputed by the French Government—the
subject of the monopoly was not really in dispute but was only
referred to in connection with the Tassara claim, and was a
question which the Italian Government did not then intend
to raise. The fact that only the Tassara claim was in dispute
seems -clear from the following documents :

(1) The note of the Italian Embassy dated June 16th, 1933,
announcing the intention of the Italian Government ‘‘to sub-
stitute itself for the company” and “to take up its cause in
order by diplomatic means with the Government of the Republic
to arrive at a solution of the dispute’.

(2) The letter dated October 5th, 1934, of Baron Aloisi,
saying: ‘‘as representations concerning the Company Mimiere e
Fosfati in Morocco have led to no result, the Italian Govern-
ment is compelled to lay the dispute in question before the
Permanent Court of International Justice at The Hague”.

(3) The aide-mémoire of the Italian Embassy dated April 8th,
1935, mentioning that M. Montagna’s mission was to arrive at
an understanding on the Tassara question.

(4) The mémoire of January, 1935, submitted to M. Laval
and the aide-mémoire of June 14th, 1935, submitted to the
Quai d’Orsay, in both of which only the Tassara claim was
really dealt with, while the question of “open door” was not
raised but only might be raised as a contingency.

(5) The note dated March 27th, 1936, of the Italian Em-
bassy, referring to the dispute concerning prospecting licences.
It is true that it has been argued that the said note is full
of inaccuracies; nevertheless it is hard to believe that this

32
A./B. 74 (PHOSPHATES IN MOROCCO).—OP. CHENG 39

official communication does not show what was really in dis-
pute between the two Governments up to that moment.

It has been argued that, although throughout these conver-
sations and negotiations the Royal Government in the most
conciliatory spirit declared its intention not to raise the general
question of France’s whole phosphates policy in Morocco, if
fair treatment were meted to its nationals who had suffered
from that policy, the clearest warning was given. But warning
is not the same thing as negotiation. It is the essence of nego-
tiation to discuss some question with a view to settling it,
whereas warning is merely the intimation of a will to do cer-
tain things (in this case to raise certain questions) on certain
contingencies. In fact these conversations and aide-mémotre
bring out clearly the point that the Tassara claim and the
question of monopolization are really separate questions; for
according to the conversations and aide-mémoive, if the
Tassara claim were settled, the question of monopoly or mono-
polization could and would be left alone. It follows from this
that the Tassara claim could hardly be said to be merely an
element of the monopolization ; for if it were so, it would have
been more logical for the conversations and aide-mémoire to
deal with the question of monopolization as the main issue,
a successful settlement of which would automatically bring the
Tassara claim to a satisfactory conclusion. It has also been
argued that, even assuming that the general question was not
discussed during the diplomatic conversations, “it is none the
less true that during these conversations the dispute concern-
ing the dispossession of Tassara and his associates contrary
to international engagements was in fact examined, which was
merely the central component element of the monopolization
of Moroccan phosphates by the protecting Power’. But to
call the alleged dispossession of Tassara and his associates a
component element of monopolization of Moroccan phosphates
is to raise the very point that the French Government denies,
and is an affirmation that needs to be proved. It has also
been contended in effect that if representations have already been
made by interested parties on the same point that the State
intends to raise before the Court and discussions have taken
place, a new discussion having the same purport through the
diplomatic channel would be superfluous. But so far as the
subject of monopolization is concerned, the question is not
whether previous representations by interested parties may have
the effect of relieving the State, in taking up the dispute, from the
necessity of having a diplomatic negotiation on the same sub-
ject; but whether or not there has in fact been any real repre-
sentation directly on the matter, and, in view of what has

33
A./B. 74 (PHOSPHATES IN MOROCCO).—OP. CHENG 40

been said above, it seems difficult to answer the question in
the affirmative. For that reason the question of non volumus
or non possumus does not really arise.

In view of the foregoing observations and of the fact that
the necessity of diplomatic negotiations is admitted by the Ita-
lian Government, I am of the opinion that this condition has
not been fulfilled, particularly as the subject of monopolization
forms the principal claim of the Application.

(Signed) CHENG TiEN-HSI.

34
